             Case 1:19-cr-00780-LAK Document 14 Filed 11/12/19 Page 1 of 1




G Michael Bellinger, Esq.
Iliza Weitzer, Esq.
Carter Ledyard & Milburn LLP
Two Wall Street
New York, NY 10005
Telephone: (212) 732-8665
bellinger@clm.com
weitzer@clm.com
Attorneys for Defendant, Sylvia Ash

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                      19CR1M780
       V
                                                      NOTICE OF APPEARANCE
SYLVIA ASH,

                               Defendant.


TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
           Please enter my appearance as counsel in the above-captioned action for Defendant,
Sylvia Ash. I certify that I am admitted to practice before this Court.

Dated: New York, New York
       November 12, 2019

                                                      CARTER LEDY RD & MILBURN LLP

                                                      By                   (I   f /4
                                                           G. M9hae1 Bellinger, Esq.
                                                      2 Wall Street
                                                      New York, New York 10005
                                                      Tel: (212) 238-8665
                                                      bellingerclm.com
                                                      Attorneys for Defendant,
                                                      Sylvia Ash




 8941440.1
